EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lisa Haile on 4/29/22.

The application has been amended as follows: 
The term “miRNA-199;” on line 4 of claim 65 has been removed.
	
The term “68” on line 1 of claim 83 has been replaced with 82.

The term “68” on line 1 of claim 92 has been replaced with 91.



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see pages 8-12, filed 4/20/22, with respect to 112 and 103 rejections have been fully considered and are persuasive.  The rejections of claims 21, 23, 25, 26, 29, 65, 68, and 76-81 has been withdrawn because of the amendment to the independent claims to recite ‘virus gene product involved in genome replication or a mammalian cellular equivalent or homologue thereof’.  The as-filed specification has written support for the limitation in pages 4 and 16-18 and tables 1 and 3 and SEQ ID NOs: 4 and 5.  Furthermore, the prior art of record does not teach or make obvious the mRNA sequence comprising at least one coding sequence from an oncolytic viral gene involved in viral replication or a mammalian cellular equivalent and at least three different microRNA binding sites, wherein at least two of the binding sites bind differentially expressed within different cell types of the liver.
Applicant’s arguments, see page 13, filed 4/20/22, with respect to provisional obviousness type double patenting rejection has been fully considered and are persuasive.  The rejections of claims 21, 23, 25, 26, 29, 30, 65, 68, and 76-81 has been withdrawn because it is a provisional rejection and the claims of ‘888 are directed to an engineered mRNA comprising cytokines and microRNA binding site sequences.
miRNA-199 in claim 65 was removed to expedite allowance of the instant claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635